     Case 5:19-cv-01716-FMO-ADS Document 9 Filed 05/11/20 Page 1 of 4 Page ID #:29



 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

8
                              UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11
     SHAKAR R., an Individual,                     Case No.: 5:19-01716 FMO (ADS)
12
                         Plaintiff,
13
                         v.
14                                                 ORDER DISMISSING FOR FAILURE TO
     ANDREW M. SAUL, Commissioner of               PROSECUTE
15   Social Security,
16                       Defendant.
17
     I.    INTRODUCTION
18
           On September 9, 2019, Plaintiff Shakar R.1, appearing pro se, filed this civil
19
     lawsuit seeking review of a decision of Defendant Andrew M. Saul2, Commissioner of
20
     Social Security’s (hereinafter “Commissioner” or “Defendant”). [Docket (“Dkt.”) No. 1].
21

22   1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
23
     Administration and Case Management of the Judicial Conference of the United States.
     2 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                                -1-
     Case 5:19-cv-01716-FMO-ADS Document 9 Filed 05/11/20 Page 2 of 4 Page ID #:30



 1   On September 12, 2019, a Case Management Order was issued. [Dkt. No. 7]. Pursuant

 2   to the Case Management Order, Plaintiff was to serve the summons and complaint on

 3   the government promptly in accordance with Federal Rule of Civil Procedure 4(i) and

 4   20 C.F.R. § 423.1. Plaintiff was further ordered to file an appropriate proof of service

 5   within thirty (30) days from the date of the Case Management Order. Accordingly,

 6   Plaintiff was to have filed a proof of service of the government having been served with

 7   the summons and complaint no later than October 15, 2019. To date, no proof of service

8    has been filed and no request for an extension has been made.

 9          On April 24, 2020, Plaintiff was Ordered to Show Cause in writing why this case

10   should not be dismissed for failure to prosecute and obey Court orders by no later than

11   May 1, 2020. [Dkt. No. 8]. The Court expressly warned Plaintiff in bold that “Failure to

12   timely file the responses to this OSC with the Court, as directed above, may result in this

13   action being dismissed for failure to prosecute and obey Court orders pursuant to

14   Federal Rule of Civil Procedure 41(b).” [Id.]. Plaintiff has failed to file any response to

15   the Court’s Order to Show Cause, nor has he filed proof of service of the complaint.

16   II.    FAILURE TO PROSECUTE AND COMPLY WITH COURT ORDERS

17          As noted above, the Court’s Order to Show Cause expressly cautioned Plaintiff

18   that failure to respond would result in a recommendation that the action be dismissed

19   under Federal Rule of Civil Procedure 41(b). [Dkt. No. 8]. Plaintiff did not respond to

20   the Order. This failure to respond further evidences a lack of prosecution of the case.

21   See Link v. Wabash R.R., 370 U.S. 626, 629–30 (1962); see also Fed. R. Civ. P. 41(b).

22   That Plaintiff did not respond also demonstrates a failure to comply with Court orders.

23

24



                                                 -2-
     Case 5:19-cv-01716-FMO-ADS Document 9 Filed 05/11/20 Page 3 of 4 Page ID #:31



 1          In Carey v. King, 856 F.2d 1439 (9th Cir. 1988), the Ninth Circuit cited the

 2   following factors as relevant to the Court’s determination of whether to dismiss an

 3   action for failure to prosecute: “(1) the public’s interest in expeditious resolution of

 4   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 5   defendants; (4) the public policy favoring disposition of cases on their merits, and

 6   (5) the availability of less drastic sanctions.” Id. at 1440.

 7          Upon consideration of the five Carey factors, the Court finds that Plaintiff's

8    failure to prosecute this case and failure to comply with the Court’s orders warrant

 9   dismissal. The first two Carey factors—the public's interest in expeditiously resolving

10   this litigation and the Court's interest in managing the docket—weigh in favor of

11   dismissal. The Court cannot hold this case in abeyance indefinitely awaiting Plaintiff's

12   response to the Court's directive and to file a proof of service of having properly served

13   the summons and complaint on the government. The third factor, risk of prejudice to

14   Defendant, also weighs in favor of dismissal since a presumption of injury arises from

15   the occurrence of unreasonable delay in prosecuting an action. Anderson v. Air West,

16   Inc., 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor, the public policy favoring

17   disposition of cases on their merits, is greatly outweighed by the factors in favor of

18   dismissal. Finally, Plaintiff has already been cautioned of the consequences of failure to

19   prosecute and ordered to show cause why the action should not be dismissed. No

20   sanction lesser than dismissal is feasible here. Thus, dismissal of this action is

21   warranted under Federal Rule of Civil Procedure 41(b) and Local Rule 7-12.

22

23

24



                                                   -3-
     Case 5:19-cv-01716-FMO-ADS Document 9 Filed 05/11/20 Page 4 of 4 Page ID #:32



 1   III.     CONCLUSION

 2            IT IS THEREFORE ORDERED that this action is dismissed pursuant to Federal

 3   Rule of Civil Procedure 41(b) and Central District of California Local Rule 7-12.

 4

 5            IT IS SO ORDERED.

 6

 7   Dated:         May 11, 2020       _____________/s/___________________
                                       THE HONORABLE FERNANDO M. OLGUIN
8                                      United States District Judge

 9

10   Presented by:

11   ___/s/ Autumn D. Spaeth_____________
     THE HONORABLE AUTUMN D. SPAETH
12   United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24



                                                -4-
